Case: 15-50382   Document: 00513316309   Page: 1   Date Filed: 12/21/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                             December 21, 2015
                             No. 15-50382
                           Summary Calendar                    Lyle W. Cayce
                                                                    Clerk



UNITED STATES OF AMERICA,

                                       Plaintiff–Appellee,

versus

ALFREDO SIERRA-JAIMES, Also Known as Aliredo Sierra,
Also Known as Alfredo Jaimes Serra, Also Known as Alfredo Serra Jaimes,
Also Known as Alfredo J. Sierra, Also Known as Alfredo Sierra,

                                       Defendant–Appellant.

                                * * * * *



                             No. 15-50383
                           Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff–Appellee,

versus

ALFREDO SIERRA-JAIMES,

                                       Defendant–Appellant.
     Case: 15-50382      Document: 00513316309         Page: 2    Date Filed: 12/21/2015


                                      No. 15-50382
                                      No. 15-50383


                  Appeals from the United States District Court
                        for the Western District of Texas
                                No. 1:11-CR-31-1
                                No. 1:15-CR-37-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Alfredo Sierra-Jaimes pleaded guilty of illegal reentry and received a
within-guidelines sentence of 70 months of imprisonment and a three-year
term of supervised release. In addition, his supervised-release term for a pre-
vious illegal-reentry conviction was revoked, and he received a within-
guidelines sentence of 18 months of imprisonment to be served consecutively.
Sierra-Jaimes has timely appealed both judgments, and the cases are con-
solidated on appeal. Because Sierra-Jaimes appeals only his sentence imposed
for illegal reentry, he has waived any challenge to the revocation and his
revocation sentence. See Hernandez v. Thaler, 630 F.3d 420, 426 n.24 (5th Cir.
2011).

       Sierra-Jaimes contends that his sentence is longer than necessary to
meet the goals of 18 U.S.C. § 3553(a)(2) and is thus substantively unreasona-
ble. He urges that the sentence is too long and not entitled to the presumption
of reasonableness because U.S.S.G. § 2L1.2, the illegal-reentry guideline, lacks
an empirical basis and gives too much weight to prior convictions rather than
to the offense conduct, effectively double-counting the prior convictions.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.


                                             2
    Case: 15-50382    Document: 00513316309     Page: 3   Date Filed: 12/21/2015


                                 No. 15-50382
                                 No. 15-50383

Sierra-Jaimes also maintains that the sentence fails to reflect his reasons for
returning to the United States, which he contends mitigate the seriousness of
the offense, and he suggests that a 54-month sentence would have served the
goals of § 3553(a).

      This court assesses the substantive reasonableness of a sentence for an
abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). The district
court must make an individualized assessment based on the facts of the case
in light of § 3553(a) and impose a sentence sufficient, but not greater than
necessary, to comply with the goals of § 3553(a)(2). Gall, 552 U.S. at 49–50.
“A discretionary sentence imposed within a properly calculated guidelines
range is presumptively reasonable.” United States v. Campos-Maldonado, 531
F.3d 337, 338 (5th Cir. 2008).

      As Sierra-Jaimes recognizes, his argument that we should not apply the
reasonableness presumption because § 2L1.2 lacks an empirical basis is fore-
closed by United States v. Mondragon-Santiago, 564 F.3d 357, 366 (5th Cir.
2009), but he raises the issue to preserve it for further appeal. We have also
rejected an argument that the guidelines overstate the seriousness of illegal
reentry, United States v. Aguirre-Villa, 460 F.3d 681, 682–83 (5th Cir. 2006),
and that § 2L1.2 effectively double counts a prior conviction, United States v.
Duarte, 569 F.3d 528, 530 (5th Cir. 2009). Insofar as he is arguing that the
16-level increase pursuant to § 2L1.2(b)(1)(A)(ii) results in a sentence that is
unjust, Sierra-Jaimes has not identified any authority to overturn the pre-
sumption of reasonableness that applies to his within-guidelines sentence. See
Duarte, 569 F.3d at 530.

      The district court considered Sierra-Jaimes’s arguments, concluded that
the applicable guidelines range was reasonable, and imposed a within-



                                       3
    Case: 15-50382    Document: 00513316309     Page: 4   Date Filed: 12/21/2015


                                 No. 15-50382
                                 No. 15-50383

guidelines sentence. Sierra-Jaimes’s contention that the sentence does not
reflect his personal history and characteristics does not establish that it fails
to account for a § 3553(a) factor, “give significant weight to an irrelevant or
improper factor, or represents a clear error of judgment in balancing the fac-
tors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). The district
court was in a superior position to find facts and assess their import under
§ 3553(a), and this court will not, as Sierra-Jaimes seems to urge, reweigh the
district court’s assessment of the § 3553(a) factors. See Gall, 552 U.S. at 51–
52; Campos-Maldonado, 531 F.3d at 339. Sierra-Jaimes’s assertions are insuf-
ficient to rebut the presumption of reasonableness.       See United States v.
Gomez-Herrera, 523 F.3d 554, 565–66 (5th Cir. 2008).

      The judgments of sentence are AFFIRMED.




                                       4